SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1093
CA 14-00420
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


BAC HOME LOANS SERVICING LP, FORMERLY KNOWN AS
COUNTRYWIDE HOME LOANS SERVICING LP,
PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

JOHN FRANK AFFRONTI, DEFENDANT-RESPONDENT.


FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP, BAY SHORE (MICHELLE
MACCAGNANO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

DONALD H. MICHALAK, FREDONIA, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered May 22, 2013. The order, among other
things, vacated a judgment of foreclosure and sale and dismissed the
action.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In October 2005, defendant borrowed money from
plaintiff’s predecessor in interest and secured the loan with a
mortgage on residential property. In September 2009, plaintiff
commenced this action seeking foreclosure on the property. By order
granted in August 2010, Supreme Court appointed a referee and, in
October 2010, the court granted a judgment of foreclosure and sale.
In January 2013, plaintiff moved for ratification of the judgment of
foreclosure and sale and of the order appointing a referee, and
defendant opposed that motion. By order entered May 22, 2013 (May
order), the court vacated the judgment of foreclosure and sale, as
well as the order appointing the referee, and dismissed the action,
and plaintiff now appeals from that order. By order entered June 27,
2013 (June order), the court—apparently sua sponte, inasmuch as there
is no motion for renewal or reargument in the record—granted
plaintiff’s motion for ratification of the judgment of foreclosure and
sale, as well as the order appointing the referee. We conclude that
this appeal from the May order has been rendered moot by the court’s
issuance of the June order and therefore must be dismissed (see
Deering v State of New York, 111 AD3d 1368, 1368; Matter of Dye v
Bernier, 104 AD3d 1102, 1102). We also note that no aggrieved party
appealed from the June order (see CPLR 5511; Field v New York City Tr.
                             -2-                 1093
                                            CA 14-00420

Auth., 4 AD3d 389, 389).




Entered:   January 2, 2015         Frances E. Cafarell
                                   Clerk of the Court